DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) in paragraph [0072], line 2, “cam 28” should be “cam 18”; (2) in paragraph [0076], line 1, “6” should be “16”; (3) in paragraph [0087], lines 7-6, “between the friction element 12 and the elements 12 and the first lower cylindrical cam 17” does not make sense.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-9, it is not clear exactly how “a connecting lever” and “an elastic element” are related/linked to the “a first element and a second element” such that the elastic force can compensate the weight of the door during opening and closing.  The claim does not structurally link the lever and the elastic element to the hinge.
In claim 1, lines 10-13, it is not clear exactly how the “adjusting means”, comprising a cylindrical cam device, is related/linked to other elements of the hinge structurally to assume a plurality of different configurations.  Note that the claim language “adjusting means” is not interpreted under 35 USC 112 (f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DE ‘952 (DE 102010040952 A1).
Regarding claim 1, DE shows a hinge for electrical household appliance including a first element (4) and a second element (7) pivoted to each other to make the door (2) movable with respect to the frame between a closed position and an open position; a connecting lever (8) between the first and second elements; an elastic element (9) connected to the connecting lever and capable of generating, by deformation, an elastic reaction force to compensate at least partially the weight force of the door during opening or closing; adjusting means (10, 12) for adjusting the intensity of the elastic reaction force, comprising a cylindrical cam device (10, 12, 15) designed to assume a plurality of different configurations (by cam surfaces 14a, 14b, and 14c) in correspondence of which said elastic element assumes as many different deformed configurations.
As to claim 10 the elastic element of DE (9) is a helical spring
As to claim 11, the hinge of DE has a door (2) in tilting fashion, and it comprises a pair of hinges (commonly left and right hinges).
Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Example of the cited references:
EP 1602883 B1 (EP) shows a hinge for domestic appliance including an adjusting device in form of a cam disc having recesses selectively engageable to a hooking means to adjust the force of the spring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
November 19, 2022